Citation Nr: 0841142	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-01 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2003 rating decision by the 
San Juan, the Commonwealth of Puerto Rico,
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By way of history, in a June 2003 decision, the Board granted 
service connection for PTSD.  This matter was returned to the 
RO, which assigned an initial 30 percent rating.  The veteran 
filed a timely appeal with respect to that rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed his original claim for service connection 
for PTSD in January 1991.  The claim was ultimately granted 
by the Board in a June 2003 decision.  The subsequent 
(October 2003) rating decision assigned an initial 30 percent 
rating, with an effective date of January 1991, the date of 
receipt of the claim.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including, effective November 7, 1996, the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  In addition to modified 
rating criteria, the amendment provided that the diagnoses 
and classification of mental disorders be in accordance with 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130.  



Following the grant of entitlement to service connection for 
PTSD, this claim was returned to the RO to assign a 
disability rating and effective date for the grant.  In 
determining the proper rating, the RO failed to discuss 
whether the veteran's claim was considered under the old 
rating criteria.  The veteran must be notified of the 
applicable pre-amendment rating criteria, and the claim must 
be analyzed under those criteria prior to appellate review.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the RO has 
not addressed this matter, a remand is necessary to correct 
this procedural deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
notice of the pre-November 7, 1996 
criteria for evaluating mental disorders, 
under 38 C.F.R. § 4.132 (1996), as well as 
the current criteria.

2.  Thereafter, readjudicate the issue on 
appeal under both the pre- and post-
November 7, 1996 regulatory changes.  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




